Exhibit 10.2

LEASE AGREEMENT

BETWEEN

HEP-DAVIS SPRING, L.P.

as LANDLORD,

and

HEALTHTRONICS, INC.

as Tenant,

Covering approximately 56,423 square feet

of the Building known as

Davis Spring Corporate Center 3

located at

9825 Spectrum Drive

Austin, Texas 78729



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   PREMISES, TERM AND INITIAL IMPROVEMENTS    1

2.

   BASE RENT, ADDITIONAL RENT AND SECURITY DEPOSIT    1

3.

   TAXES    3

4.

   LANDLORD’S MAINTENANCE    3

5.

   TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS    4

6.

   ALTERATIONS    4

7.

   SIGNS    5

8.

   UTILITIES    5

9.

   INSURANCE    5

10.

   CASUALTY DAMAGE    6

11.

   LIABILITY, INDEMNIFICATION, WAIVER OF SUBROGATION AND NEGLIGENCE    6

12.

   USE    6

13.

   INSPECTION    7

14.

   ASSIGNMENT AND SUBLETTING    7

15.

   CONDEMNATION    8

16.

   SURRENDER OF PREMISES, HOLDING OVER    8

17.

   QUIET ENJOYMENT    9

18.

   EVENT OF DEFAULT    9

19.

   REMEDIES    9

20.

   LANDLORD’S DEFAULT    10

21.

   MORTGAGES    10

22.

   ENCUMBRANCES    11

23.

   MISCELLANEOUS    11

24.

   NOTICES    13

25.

   HAZARDOUS WASTE    13

26.

   LANDLORD’S LIEN    14

27.

   COMPLIANCE WITH LAWS    14



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

Defined Term

   Page

affiliate

   11

Allowance

   1

Alterations

   4

Base Rent

   1

Building

   1

Building Structure

   3

Claimant

   10

Commencement Date

   1

Construction Costs

   1

Design Professional

   1

Environmental Law

   13

Event of Default

   9

Hazardous Substances

   13

HVAC System

   4

including

   11

Initial Improvements

   1

Land

   1

Landlord

   1

Landlord’s Mortgagee

   10

Law

   11

Laws

   11

Lease

   1

Loss

   6

Mortgage

   10

MSDS

   13

Operating Expenses

   2

Permitted Activities

   13

Permitted Materials

   13

Permitted Transfer

   7

Plans

   1

Premises

   1

Primary Lease

   10

Project

   1

Proportionate Share

   1

rent

   2

Repair Period

   5

Security Deposit

   3

substantial completion

   1

substantially completed

   1

Taking

   8

Taxes

   3

Tenant

   1

Tenant Party

   11

Term

   1

Transfer

   7

Vacation Date

   7

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is entered into by HEP DAVIS SPRING, LP, a
Texas limited partnership (“Landlord”) and HEALTHTRONICS, INC., a Georgia
corporation (“Tenant”).

 

1. PREMISES, TERM AND INITIAL IMPROVEMENTS

(a) Landlord leases to Tenant and Tenant leases from Landlord, the space
depicted on the floor plan attached as Exhibit A (the “Premises”) which is all
of the approximately 56,423 square foot building (the “Building”) commonly known
as Davis Spring Corporate Center 3, located on the real property described on
Exhibit A (the “Land”), subject to the terms and conditions in this Lease. The
Land, the Building, and all other improvements thereon are hereinafter
collectively referred to as the “Project”. The term “square footage of the
Premises” or “square footage of the Building” or words to similar effect shall
mean the square footage of the Premises or the Building as calculated by the
Landlord on the basis of the plans and specifications of the Building including
a proportionate share of any common areas. Tenant hereby accepts and agrees to
be bound by the figure for the square footage of the Premises and Tenant’s
Proportionate Share as detailed in this Section. Landlord and Tenant stipulate
that, as of the date of this Lease, the size of the Premises is 56,423 square
feet and the size of the Building is 56,423 square feet, and Tenant’s initial
“Proportionate Share” is 100% (subject to Section 2(a) below). The Proportionate
Share shall be adjusted if the size of the Premises changes.

(b) The Lease term shall be eighty-four (84) months, beginning on the later to
occur of the date of substantial completion (as defined on Exhibit B) or
August 1, 2008 (such later date, the “Commencement Date”) and ending on July 31,
2015 (the “Term”) which defined term shall include all renewals and extensions
of the Term, if any. Notwithstanding the foregoing if the Commencement Date does
not occur on August 1, 2008, then the Term shall end eighty-four (84) months
after the first day of the first full calendar month after the Commencement
Date. Upon the Commencement Date, Landlord and Tenant shall execute a Notice of
Commencement in the form attached hereto as Exhibit C acknowledging the
Commencement Date and the date the Lease will expire. Landlord and Tenant
acknowledge that HPI Acquisition Company, LLC. (“HPI”) and Tenant have entered
into an agreement (the “Purchase Agreement”) providing for HPI or an affiliate
thereof to purchase Capital View Center, Building B #201 and #202 and Building C
#100, #200 and #300, located at 1301 Capital of Texas Highway South, Austin,
Texas 78746 (collectively, “Capital View Center”) from Tenant. If HPI’s (or its
affiliate’s) purchase of Capital View Center from Tenant pursuant to the
Purchase Agreement does not close by June 15, 2008 for any reason, then the
Commencement Date and the expiration date of this Lease shall each be extended
(i.e., to a later date) by the number of days after June 15, 2008 that HPI’s (or
its affiliate’s) purchase of Capital View Center from Tenant does not close.
Notwithstanding the foregoing, in the event the Purchase Agreement is
terminated, Tenant shall have the right to terminate this Lease by delivering
written notice of termination to Landlord within ten (10) days after the
Purchase Agreement is terminated. Failure to give such notice within such ten
(10) day period shall be deemed Tenant’s waiver of its right to terminate this
Lease pursuant to this Section 1(b). If Tenant terminates this Lease pursuant to
this Section 1(b), and such termination is due to the termination of the
Purchase Agreement because of, and only because of, Tenant’s default thereunder,
Tenant shall reimburse Landlord for Landlord’s costs incurred in connection with
the preparation of the Plans (as defined in Exhibit B), up to a maximum amount
of $50,000.00, upon demand. If Tenant terminates this Lease pursuant to this
Section 19b) for any other reason, Tenant will not be obligated to reimburse
Landlord for Landlord’s costs incurred in connection with the preparation of the
Plans.

 

2. BASE RENT, ADDITIONAL RENT AND SECURITY DEPOSIT

(a) Tenant shall pay to Landlord “Base Rent” in advance, without demand,
deduction or set off; equal to the following amounts for the following periods
of time:

 

Period

   Monthly Base Rent
Per Square Foot    Monthly Base
Rent

Months 1 – 3

   $ 0.00    $ 0.00

Months 4 – 12

   $ 1.00    $ 51,923.00

Months 13 – 24

   $ 1.03    $ 58,115.69

Months 25 – 36

   $ 1.06    $ 59,808.38

Months 37 – 48

   $ 1.09    $ 61,501.07

Months 49 – 60

   $ 1.13    $ 63,757.99

Months 61 – 72

   $ 1.16    $ 65,450.68

Months 73 – 84

   $ 1.20    $ 67,707.60

For purposes of the foregoing schedule of Base Rent, a “Month” shall mean a
period of time commencing on the same numeric day as the Commencement Date and
ending on (but not including) the day in the next calendar month that is the
same numeric date as the Commencement Date. Landlord and Tenant acknowledge that
the foregoing schedule of Base Rent reflects free Base Rent for the entire
Premises for Months 1 – 3, and free Base Rent for 4,500 square feet of the
Premises for Months 4 – 12. Tenant shall pay its Proportionate Share of
Operating Expenses for the Premises during any free Base Rent periods pursuant
to Section 2(b) of this Lease; provided, however, for the first twelve
(12) Months of the Term, Tenant’s Proportionate Share shall exclude 4,500 square
feet of the Premises and therefore, during such period of twelve (12) Months,
Tenant’s Proportionate Share shall be deemed to be 92.02%. The monthly
installment of Base Rent for the fourth Month, plus the other monthly charges
set forth in Section 2(b), in the total amount of $64,903.75, shall be due on
the date hereof; thereafter, monthly installments of Base Rent shall be due on
the first day of each

 

1



--------------------------------------------------------------------------------

calendar month following the Commencement Date. If the Term begins on a day
other than the first day of a calendar month or ends on a day other than the
last day of a calendar month, the Base Rent and additional rent for such partial
calendar month shall be prorated.

(b) Tenant shall pay, as additional rent, its Proportionate Share of all costs
incurred in owning, operating, managing, and maintaining the Premises, the Land
and the Building and the facilities and services provided for the common use of
Tenant and any other tenants of the Project (collectively, “Operating Expenses”)
including the following items: (1) Taxes (defined below), and the cost of any
tax consultant employed to assist Landlord in determining the fair tax valuation
of the Building and Land; (2) the cost of all utilities used in the Building
which are not billed separately to a tenant for above Building standard utility
consumption or otherwise; (3) the cost of insurance; (4) the cost of repairs,
replacement, management fees and expenses, landscape maintenance and
replacement, trash service (if provided), security service (if provided) and a
replacement reserve for capital items; (5) the cost of dues, assessments, and
other charges applicable to the Land payable to any property or community owner
association under restrictive covenants or deed restrictions to which the Land
is subject; (6) maintenance of fire sprinkler systems; and (7) alterations,
additions, and improvements made by Landlord to comply with Laws (defined below)
or in order to reduce Operating Expenses. If a particular expense is incurred or
charged to more than one building in the Project rather than solely to the
Building (such as Taxes on the Land), then, for the purposes of calculating
Operating Expenses, the amount of such multi-building expense to be included in
Operating Expenses shall be determined by multiplying the expense in question by
a fraction, the numerator of which shall be the square footage of the Building
and the denominator of which shall be the square footage area of the buildings
for which the expense was incurred or otherwise allocated to. On the same day
that Base Rent is due, Tenant shall pay to Landlord an amount equal to 1/12 of
Landlord’s estimate of Tenant’s Proportionate Share of annual Operating
Expenses. The initial monthly payments are based upon Landlord’s estimate of the
Operating Expenses for the year in question, and shall be increased or decreased
annually to reflect the projected actual Operating Expenses for that year.
Within 90 days after each calendar year or as soon thereafter as is reasonably
practicable, Landlord shall deliver to Tenant a statement setting forth the
actual Operating Expenses for such year. If Tenant’s total payments in respect
of Operating Expenses for any year are less than Tenant’s Proportionate Share of
Operating Expenses for that year, Tenant shall pay the difference to Landlord
within thirty (30) days after Landlord’s request therefor; if such payments are
more than Tenant’s Proportionate Share of Operating Expenses, Landlord shall
retain such excess and credit it against Tenant’s future monthly payments,
except that any credit remaining at the expiration or earlier termination of
this Lease shall be paid to Tenant within thirty (30) days after such expiration
or termination. Operating Expenses shall not include the following: (A) any
costs for interest, amortization, or other payments on loans to Landlord, or any
depreciation on the Building; (B) commissions or other expenses incurred in
leasing or procuring tenants; (C) legal expenses other than those incurred for
the general benefit of the tenants of the Building; (D) allowances, concessions,
and other costs of renovating or otherwise improving space for occupants of the
Building or vacant space in the Building; (E) federal income taxes imposed on or
measured by the income of Landlord from the operation of the Building; (F) rents
under ground leases; (G) costs incurred in selling, syndicating, financing,
mortgaging, or hypothecating any of Landlord’s interests in the Building; and
(H) costs of capital improvements except for those provided in (7) above and
except that Landlord may include in Operating Expenses only such portion of
capital improvement costs as is necessary to amortize such improvements over
their useful life. There shall be no duplication of costs for reimbursements in
calculating Operating Expenses. The amounts of the monthly Base Rent and
Tenant’s Proportionate Share of Operating Expenses for the fourth Month (and the
part thereof attributable to Taxes) are as follows:

 

Base Rent (Section 2(a))

   $ 51,923.00

Estimated Operating Expenses, excluding Taxes (Section 2(b))

   $ 12,980.75

Total initial monthly payment

   $ 64,903.75

(c) If any payment required of Tenant under this Lease is not paid within five
(5) days after due, Landlord may charge Tenant a fee equal to 5% of the
delinquent payment to reimburse Landlord for its cost and inconvenience incurred
as a consequence of Tenant’s delinquency.

(d) All payments and reimbursements required to be made by Tenant under this
Lease shall constitute “rent” (herein so called). All rent payments shall be
sent to the following address, which address may be changed from time to time by
Landlord:

HEP Davis Springs, LP

PO Box 202220

Dept 4348

Dallas, Texas 75320-2220

(e) Landlord shall keep good and accurate books and records in accordance with
sound accounting principles consistently applied concerning the Operating
Expenses, and Tenant and/or Tenant’s representative (provided such
representative of Tenant is a certified public accountant and is not compensated
for such audit on a contingency basis) shall have the right, upon 10 days
notice, to audit, inspect and copy such books and records. Landlord shall pay
for Tenant’s costs and expenses (up to $5,000.00) associated with any final
audit that reveals that the actual Operating Expenses were overcharged by five
percent (5%) or more from the amount stated in Landlord’s statement of actual
Operating Expenses provided to the Tenant. Prior to release of the inspection or
audit, Tenant shall provide Landlord with a copy of the preliminary inspection
or audit report and in the event Landlord has any objection thereto, Landlord
and Tenant and its inspector or auditor, as applicable, shall work in good faith
to resolve such disputes prior to issuance of the final audit report. In any
event, Landlord shall credit Tenant in the same manner as overpayments of
Operating Expenses per subparagraph (b) above all Operating Expenses shown by
such inspection to have been overpaid by Tenant, as determined by the final
inspection or audit report, as applicable, and, similarly, Tenant shall promptly
pay Landlord all Operating Expenses shown by such final audit or inspection to
have been underpaid by Tenant, as mutually determined by Landlord and Tenant in
good faith. Tenant shall not have the right to conduct any such inspection more
frequently than once annually or for periods prior to the immediately preceding
lease year.

 

2



--------------------------------------------------------------------------------

(f) Tenant shall deposit with Landlord on the date hereof Eighty-One Thousand
Five Hundred Thirty-One and 24/00 Dollars ($81,531.24) (the “Security Deposit”)
which shall be held by Landlord to secure Tenant’s obligations under this Lease;
however, the Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages for an Event of Default (defined below). Landlord may use any
portion of the Security Deposit to satisfy Tenant’s unperformed obligations
hereunder, without prejudice to any of Landlord’s other remedies. If so used,
Tenant shall pay Landlord an amount that will restore the Security Deposit to
its original amount upon request. In connection with any waiver of a Tenant
default or modification of this Lease, Landlord may require that Tenant provide
Landlord with an additional amount to be held as part of the Security Deposit.
The unused portion of the Security Deposit (together with a detailed accounting
and supporting evidence of the amounts, if any, withheld from the Security
Deposit) will be returned to Tenant within 30 days after the end of the Term,
provided that no Event of Default exists at the expiration of the Term.

(g) With respect to any calendar year or partial calendar year in which the
Building is not occupied to the extent of 95% of the area thereof those
Operating Expenses which fluctuate with occupancy for such period shall, for the
purposes hereof, be increased to the amount which would have been incurred had
the Building been occupied to the extent of 95% of the area thereof.

 

3. TAXES

(a) Landlord shall pay all taxes, assessments and governmental charges whether
federal, state, county, or municipal and whether they are imposed by taxing or
management districts or authorities presently existing or hereafter created
(collectively, “Taxes”) that accrue against the Premises, the Land and the
Building. If, during the Term, there is levied, assessed or imposed on Landlord
a capital levy or other tax directly on the rent or a franchise tax, assessment,
levy or charge measured by or based, in whole or in part, upon rent, then all
such taxes, assessments, levies or charges, or the part thereof so measured or
based, shall be included within the term “Taxes.” Notwithstanding anything to
the contrary set forth in the definition of Taxes, for purposes of determining
Tenant’s Proportionate Share of Taxes, Taxes shall include only one-half
(1/2) of the franchise taxes commonly referred to as the “Margin Tax” payable by
Landlord that pertain to the Premises, the Land and the Building in the
determination of Taxes.

(b) Tenant shall (1) before delinquency pay all taxes levied or assessed against
any personal property, fixtures or alterations placed in the Premises and
(2) upon the request of Landlord, deliver to Landlord receipts from the
applicable taxing authority or other evidence acceptable to Landlord to verify
that such taxes have been paid. If any such taxes are levied or assessed against
Landlord or Landlord’s property and (A) Landlord pays them or (B) the assessed
value of Landlord’s property is increased thereby and Landlord pays the
increased taxes, then Tenant shall pay to Landlord such taxes within ten days
after Landlord’s request therefor.

(c) TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROJECT OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.

 

4. LANDLORD’S MAINTENANCE

(a) This Lease is intended to be a net lease; accordingly, Landlord’s
maintenance obligations are limited to maintenance and replacement of the
Building’s roof, the foundation piers and structural members of the exterior
walls (collectively, the “Building Structure”); however, Landlord shall not be
responsible for alterations to the Building Structure required by Law because of
Tenant’s use of the Premises (which alterations shall be performed by Tenant).
The Building Structure does not include skylights, windows, glass or plate
glass, doors, special storefronts or office entries, all of which shall be
maintained by Tenant.

(b) Additionally, Landlord shall, maintain the parking areas, driveways, alleys
and grounds located on the Land in a clean and sanitary condition, consistent
with the operation of a first-class office/warehouse building, including prompt
maintenance, repairs and replacements of (1) any drill or spur tract servicing
the Premises, (2) the exterior of the Building (including painting),
(3) irrigation systems and sewage lines, and (4) any other items normally
associated with the foregoing. Additionally, Landlord shall maintain any private
entry drives, any detention ponds, and other common areas for the Project.
Tenant shall promptly notify Landlord of any work required to be performed under
this Section 4. All costs in performing the work described in this Section 4(b)
shall be included in Operating Expenses, subject to the applicable provisions of
Section 2(b) hereof.

(c) Additionally, Landlord shall maintain any private entry drives, the
detention ponds, and other common areas for the Project as shown on Exhibit A-1.
The Building’s Proportionate Share of all costs in performing the work described
in this Section 4(c) shall be included in Operating Expenses, subject to the
applicable provisions of Section 2(b) hereof. As used herein, the term
“Building’s Proportionate Share” shall mean a fraction which is determined by
dividing the number of square feet contained in the Building (56,423) by the
number of square feet then contained in the Project. Currently there are 261,582
square feet in the Project, and therefore the initial Building’s Proportionate
Share is 21.57%. As additional square footage in the Project is completed and
becomes ready for occupancy, the number of square feet in the Project will
increase and the Building’s Proportionate Share will be adjusted accordingly.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision hereof, if Landlord fails to perform its
maintenance and repair obligations hereunder and if (i) the lack of such
maintenance and repair by Landlord materially impairs Tenant’s use of the
Premises, (ii) the need for such maintenance and repair is not caused by Tenant
or Tenant’s contractors, agents, employees, customers, licensees or invitees,
and (iii) Landlord fails to make any required repairs within thirty (30) days
after the receipt of Tenant’s written notice or, in the event the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance and Landlord fails to commence performance within the thirty
(30) day period and thereafter diligently pursue the completion of same using
commercially reasonable efforts, Tenant may, at its option, make such repair or
replacement on Landlord’s behalf and recover from Landlord Tenant’s reasonable
out-of-pocket costs and expenses in connection with the exercise of such right;
provided that if the repair or replacement affects any portion of the Building
which is the subject of any warranty or maintenance/service agreement (such as,
without limitation, the roof), Tenant shall use Landlord’s designated contractor
for such repair and/or replacement so as not to impair or invalidate the
warranty or maintenance/service agreement. In the case of any damage to such
components or systems caused by Tenant or Tenant’s agents, employees,
contractors, customers, licensees or invitees, the cost to repair the same shall
be paid for by Tenant.

 

5. TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS

(a) Tenant shall maintain all parts of the Premises [except for maintenance work
which Landlord is expressly responsible for under Section 4(a) above] including
without limitation, dock and loading areas, man doors, truck doors, dock
levelers, shelters, seals and bumpers (if any), lighting, plumbing, restrooms,
water and sewer lines up to points of common connection, fire sprinklers and
fire protection systems, entries, doors, ceilings, windows, interior walls, and
the interior side of demising walls, electrical systems, and air rotation
equipment in good condition and promptly make all necessary repairs and
replacements to the Premises, normal wear and tear and damage by casualty
excepted. Tenant shall repair and pay for any damage caused by a Tenant Party
(defined below) or caused by Tenant’s default hereunder.

(b) Tenant shall maintain the hot water equipment and the heating, air
condition, and ventilation equipment and systems (the “HVAC System”) in good
repair and condition and in accordance with Law and with such equipment
manufacturers’ suggested operation/maintenance service program; such obligation
shall include replacement of all equipment necessary to maintain such equipment
and system in good working order. Within ten days after the Commencement Date,
Tenant shall enter into regularly scheduled preventive maintenance/service
contracts for such equipment, each in compliance with Landlord’s specifications
and otherwise in form and substance and with a contractor reasonably acceptable
to Landlord, and deliver copies thereof to Landlord. At least 14 days before the
end of the Term, Tenant shall deliver to Landlord a certificate from an engineer
reasonably acceptable to Landlord certifying that the hot water equipment and
the HVAC System are then in good repair and working order, reasonable wear and
tear excepted.

 

6. ALTERATIONS

Tenant shall not make any alterations, additions or improvements (collectively,
“Alterations”) to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed so long as the
Alteration (i) does not affect the Building Structure, (ii) does not materially
and adversely affect the HVAC System, or the mechanical, electrical or plumbing
or other systems of the Building and (iii) does not affect and is not visible
from the exterior of the Premises. Landlord shall not be required to notify
Tenant of whether it consents to any Alterations until it has received plans and
specifications therefor which are sufficiently detailed to allow construction of
the work depicted thereon to be performed in a good and workmanlike manner.
Landlord will notify Tenant of its approval or disapproval of any requested
Alteration within fifteen (15) business days after Landlord’s receipt of all
information regarding such Alteration required pursuant to this Section 6. In
the event Landlord fails to respond to such request within said fifteen
(15) business day period, Tenant’s requested Alterations shall be approved. If
the Alterations will affect the Building Structure, HVAC System, or mechanical,
electrical, or plumbing systems, then the plans and specifications therefor must
be prepared by a licensed engineer reasonably acceptable to Landlord. Landlord’s
approval of any plans and specifications shall not be a representation that the
plans or the work depicted thereon will comply with law or be adequate for any
purpose, but shall merely be Landlord’s consent to performance of the work. Upon
completion of any Alterations, Tenant shall deliver to Landlord accurate,
reproducible as-built plans therefor. Tenant may erect shelves, bins, machinery
and trade fixtures provided that such items (1) do not alter the basic character
of the Premises; (2) do not overload or damage the same; and (3) may be removed
without damage to the Premises. Unless Landlord specifies in writing otherwise,
all Alterations shall be Landlord’s property when installed in the Premises. All
work performed by a Tenant Party in the Premises (including that relating to the
installations, repair, replacement, or removal of any item) shall be performed
in accordance with Laws and with Landlord’s specifications and requirements, in
a good and workmanlike manner, and so as not to damage or alter the Building
Structure or the Premises. Any contractors used by Tenant must carry liability
insurance reasonably acceptable to Landlord, and Tenant shall deliver evidence
of such insurance to Landlord before any construction is commenced. In
connection with any such alteration, addition, or improvement costing in excess
of $20,000.00, Tenant shall pay to Landlord an administration fee of 5% of all
costs incurred for such work (excluding the Initial Improvements). Tenant shall
be responsible for compliance with American With Disabilities Act of 1990 for
the interior, non-structural portions of the Premises, Landlord shall be
responsible for compliance with the American With Disabilities Act of 1990
relative to the Building Structure, and all Building common areas including, but
not limited to, parking areas, sidewalks, entrances, and access ways, unless
such compliance is required solely in connection with Tenant’s specific use of
the Premises or a Tenant alteration of the Building, in which case such
compliance shall be Tenant’s responsibility. Further, Landlord shall construct
the Initial Improvements in compliance with the American With Disabilities Act
of 1990.

 

4



--------------------------------------------------------------------------------

7. SIGNS

Tenant shall not place, install or attach any signage, decorations, advertising
media, blinds, draperies, window treatments, bars, or security installations to
the Premises or the Building without Landlord’s prior written approval. Landlord
hereby agrees that Tenant may install one sign on the exterior of the Building,
subject to compliance with all applicable Laws, the Building signage criteria
provided attached hereto as Exhibit D and the provisions of this Section 7. Upon
the expiration or earlier termination of this Lease, Tenant shall remove all
Tenant’s signage, and Tenant shall repair, paint, and/or replace any portion of
the Premises or the Building damaged or altered as a result of its signage when
it is removed (including, without limitation, any discoloration of the
Building). Tenant shall not (a) make any changes to the exterior of the Premises
or the Building, (b) install any exterior lights, decorations, balloons, flags,
pennants, banners or paintings, or (c) erect or install any signs, windows or
door lettering, decals, window or storefront stickers, placards, decorations or
advertising media of any type that is visible from the exterior of the Premises
or the Building without Landlord’s prior written consent. Landlord shall not be
required to notify Tenant of whether it consents to any sign until it has
received detailed, to-scale drawings thereof specifying design, material
composition, color scheme, and method of installation. Landlord will notify
Tenant of its approval or disapproval of any requested sign within fifteen
(15) business days after Landlord’s receipt of all information regarding such
sign required pursuant to this Section 7. If Landlord fails to respond to
Tenant’s request within said fifteen (15) business day period, Tenant’s
requested signage shall be deemed approved.

 

8. UTILITIES

Tenant shall pay directly to the utility provider all electricity, gas, and
telephone charges used at the Premises, together with any taxes, penalties,
surcharges, maintenance charges, and the like pertaining thereto. Tenant shall
obtain telephone and computer line service to the Premises. Landlord shall
provide, as part of the Initial Improvements, all other utility service
connections to the Premises, including water, gas, electricity and sewer. Except
for electricity and gas services (which shall be separately metered to the
Premises) and telephone service, Tenant’s use of all utilities shall be part of
Operating Expenses; provided, however, if Tenant’s use of any utility exceeds
Building standard service, Landlord may, at Tenant’s expense, separately meter
and bill Tenant directly for its use of any such utility service, in which case,
the amount separately billed to Tenant for above Building standard utility
service shall not be duplicated in Tenant’s obligation to pay additional rent
under Section 2(b). Landlord shall not be liable for any interruption or failure
of utility service to the Premises; provided, however, that if any such
interruption results directly from the acts of Landlord or Landlord’s agents,
employees or contractors, Tenant, as Tenant’s sole and exclusive remedy
therefor, shall be allowed an abatement of Base Rent for each day after the
second (2nd) business day of such interruption until such service is restored.
All amounts separately billed Tenant by Landlord under this Section 8 shall be
payable within thirty (30) days after Landlord’s request therefor.

 

9. INSURANCE

Tenant shall maintain (a) workers’ compensation insurance (with a waiver of
subrogation endorsement reasonably acceptable to Landlord) and commercial
general liability insurance (with contractual liability endorsement), including
personal injury and property damage in the amount of $3,000,000 per occurrence
combined single limit for personal injuries and death of persons and property
damage occurring in or about the Premises, plus umbrella coverage of at least
$5,000,000 per occurrence, and (b) fire and extended coverage insurance covering
(1) the replacement cost of all of Tenant’s contents in the Premises, and
(2) loss of profits in the event of an insured peril damaging the Premises. Such
policies shall name Landlord and the Project manager (currently HPI Management
Company) as additional insureds (and as loss payees on the fire and extended
coverage insurance), (B) be issued by an insurance company reasonably acceptable
to Landlord, (C) provide that such insurance may not be cancelled unless
30-days’ prior written notice is first given to Landlord, (D) be delivered to
Landlord by Tenant before the Commencement Date and at least 15 days before each
renewal thereof, and (E) provide primary coverage to Landlord when any policy
issued to Landlord is similar or duplicate in coverage, in which case Landlord’s
policy shall be excess over Tenant’s policies.

Throughout the Term of this Lease, Landlord shall maintain commercial general
liability insurance, in an amount not less than $3,000,000 (in a combination of
Primary plus Umbrella/Excess Liability policies), fire and extended coverage
casualty insurance, including vandalism and malicious mischief coverage,
covering at least one hundred percent (100%) of the replacement value of the
Building, and such other insurance as Landlord deems necessary. The cost of all
insurance carried by Landlord with respect to the Building and the Land shall be
included in Operating Expenses. Landlord shall name Tenant as an additional
insured on Landlord’s commercial general liability insurance policy.

 

5



--------------------------------------------------------------------------------

10. CASUALTY DAMAGE

(a) Tenant shall give written notice to Landlord of any damage to the Premises
or the Building promptly on discovery of the same. If the Premises or the
Building is totally destroyed by an insured peril, or so damaged by an insured
peril that, in Landlord’s reasonable estimation, rebuilding or repairs cannot be
substantially completed within 180 days after the date of Landlord’s actual
knowledge of such damage, then either Landlord or (if a Tenant Party did not
cause such damage) Tenant may terminate this Lease by delivering to the other
written notice thereof within 30 days after Landlord notifies Tenant that the
rebuilding or repairs cannot be substantially completed within 180 days, in
which case, the rent shall be abated from the date of occurrence through the
unexpired portion of this Lease, effective upon the date such damage occurred.
Time is of the essence with respect to the delivery of such notices.

(b) Subject to Section 10(c), if this Lease is not terminated under
Section 10(a), then Landlord shall restore the Premises to substantially its
previous condition, except that Landlord shall not be required to rebuild,
repair or replace any part of the contents required to be covered by Tenant’s
insurance under Section 9. If the Premises are untenantable, in whole or in
part, during the period beginning on the date such damage occurred and ending on
the date of substantial completion of Landlord’s repair or restoration work (the
“Repair Period”) then the rent for such period shall be reduced to such extent
as may be fair and reasonable under the circumstances and the Term shall be
extended by the number of days in the Repair Period.

(c) If the Premises are destroyed or substantially damaged by any peril not
covered by the insurance maintained by Landlord or any Landlord’s Mortgagee
(defined below) requires that insurance proceeds be applied to the indebtedness
secured by its Mortgage (defined below) or to the Primary Lease (defined below)
obligations, Landlord may terminate this Lease by delivering written notice of
termination to Tenant within 30 days after such destruction or damage or such
requirement is made known by any such Landlord’s Mortgagee, as applicable,
whereupon all rights and obligations hereunder shall cease and terminate, except
for any liabilities of Tenant which accrued before this Lease is terminated,
provided that all Base Rent and any additional rent accruing after the date of
the casualty shall be abated, and any rent or other monies paid in advance by
Tenant under the terms of this Lease for the period from and after the casualty
shall be repaid to Tenant, and any Security Deposit to which Tenant is entitled
shall be returned to Tenant in accordance with Section 2(f).

 

11. LIABILITY, INDEMNIFICATION, WAIVER OF SUBROGATION AND NEGLIGENCE

(a) Landlord shall not be liable to Tenant or Tenant’s agents, employees or
contractors, or those claiming by, through, or under any of them for any injury
to or death of any person or persons or any damage to or loss, or loss of use of
any real or personal property caused by casualty, theft, or any criminal or
tortious acts or omissions of any third party; unless caused solely by
Landlord’s negligence or intentional misconduct. In addition, notwithstanding
anything to the contrary contained in this Lease, Landlord and Tenant each
waives any claims it might have against the other for any damage to or theft,
destruction, loss or loss of use of any property, to the extent the same is
insured against under any insurance policy that covers the Premises, the
Building, the Project, Landlord’s or Tenant’s fixtures, personal property,
leasehold improvements, or business, or is required to be insured against by the
party which might have such claim under the terms of this Lease, REGARDLESS OF
WHETHER THE NEGLIGENCE (OF WHATEVER TYPE OR NATURE, INCLUDING, BUT NOT LIMITED
TO, GROSS NEGLIGENCE) OR FAULT OF THE OTHER PARTY CAUSED SUCH LOSS. EACH PARTY
SHALL CAUSE ITS INSURANCE CARRIER TO ENDORSE ALL APPLICABLE POLICIES WAIVING THE
CARRIER’S RIGHT OF RECOVERY UNDER SUBROGATION OR OTHERWISE AGAINST THE OTHER
PARTY.

(b) Subject to Section 11(a), Tenant shall defend, indemnify, and hold harmless
Landlord and its agents and employees from and against all claims, demands,
liabilities, causes of action, suits, judgments, attorneys’ fees and expenses
for any Loss (as defined below) arising from any occurrence within, on or about
the Premises or arising from any act or omission (whether negligent, intentional
or otherwise) of Tenant or Tenant’s agents, employees, invitees or contractors,
except to the extent that a Loss is caused solely by the negligence or
intentional misconduct of Landlord. The term “Loss” means any injury to or death
of any person or persons or any damage to or theft, destruction, loss, or loss
of use of any real or personal property caused by casualty, theft, fire, or any
acts or omissions of any person or party, and any injury or damage or
inconvenience which may arise through repair or alteration, or failure to make
repairs, or from any other cause.

(c) Subject to Section 11(a), Landlord shall defend, indemnify, and hold
harmless Tenant and its agents and employees from and against all claims,
demands, liabilities, causes of action, suits, judgments, attorneys’ fees and
expenses for any Loss arising from any occurrence within, on or about the
Premises or Project, to the extent, and only to the extent the Loss is caused
solely by the negligence or intentional misconduct of Landlord, or its agents,
employees, invitees or contractors.

THESE INDEMNITY PROVISIONS SHALL SURVIVE TERMINATION OR EXPIRATION OF THIS
LEASE.

 

6



--------------------------------------------------------------------------------

12. USE

(a) The Premises shall be used only for offices, receiving, storing, light
manufacturing and assembling, shipping and selling products, materials and
merchandise made or distributed by Tenant and for such other lawful purposes as
may be incidental thereto, provided that such uses are in compliance with all
applicable Laws; however, no retail sales may be made from the Premises. Outside
storage is prohibited. Tenant shall be solely responsible for complying with all
Laws applicable to the use, occupancy, and condition of the Premises; provided,
however, that Landlord shall deliver the Premises to Tenant in a condition which
is in compliance with all Laws. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, gas, light, noise or vibrations to emanate from
the Premises; nor take any other action that would constitute a nuisance or
would disturb, unreasonably interfere with, or endanger Landlord or any other
person; nor permit the Premises to be used for any purpose or in any manner that
would (1) void the insurance thereon, (2) increase the insurance risk, or
(3) cause the disallowance of any sprinkler credits. Tenant shall pay to
Landlord on demand any increase in the cost of any insurance on the Premises
incurred by Landlord, which is caused by Tenant’s use of the Premises or because
Tenant vacates the Premises.

(b) Tenant and its employees and invitees shall have the non-exclusive right to
use, in common with others, the parking areas associated with the Premises which
Landlord has designated for such use, subject to (1) such reasonable rules and
regulations as Landlord may promulgate from time to time and (2) rights of
ingress and egress of other tenants and their employees, agents and invitees.
Tenant shall have the right to use unreserved, surface parking spaces at a ratio
of four (4) spaces per 1,000 square feet of the Premises in common with other
tenants of the Project. Upon receipt of notice from Tenant that the foregoing
number of parking spaces are not available for Tenant’s use, Landlord shall take
such steps as are necessary to provide Tenant with use of number of parking
spaces to which Tenant is entitled.

(c) Landlord shall have the right to establish and amend from time to time,
rules and regulations governing all tenants’ uses and occupancy of the Building
(provided the same are reasonable, non-discriminatory and uniformly enforced),
and provided further that in the event of a conflict between those rules and
this Lease, this Lease shall control.

 

13. INSPECTION

Upon reasonable notice, Landlord and Landlord’s agents and representatives may
enter the Premises during business hours to inspect the Premises; to make such
repairs as may be required or permitted under this Lease; to perform any
unperformed obligations of Tenant hereunder; and to show the Premises to
prospective purchasers, mortgagees, ground lessors, and (during the last 12
months of the Term) tenants. During the last 12 months of the Term, Landlord may
erect a sign on the Premises indicating that the Premises are available. Tenant
shall notify Landlord in writing of its intention to vacate the Premises at
least 60 days before Tenant will vacate the Premises; such notice shall specify
the date on which Tenant intends to vacate the Premises (the “Vacation Date”).
At least 30 days before the Vacation Date, Tenant shall arrange to meet with
Landlord for a joint inspection of the Premises. After such inspection, Landlord
shall prepare a list of items that Tenant must perform before the Vacation Date,
which shall not include repairs due to normal wear and tear or casualty. If
Tenant fails to arrange for such inspection, then Landlord may conduct such
inspection and Landlord’s reasonable determination of the work Tenant is
required to perform before the Vacation Date shall be conclusive. If Tenant
fails to perform such work before the Vacation Date, then Landlord may perform
such work at Tenant’s cost. Tenant shall pay all costs incurred by Landlord in
performing such work within ten days after Landlord’s request therefor.

 

14. ASSIGNMENT AND SUBLETTING

(a) Except for Transfers (as defined below) to (i) any person or entity which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Tenant; (ii) any corporation,
limited partnership, limited liability partnership, limited liability company or
other business entity in which or with which Tenant, or its corporate successors
or assigns, is merged or consolidated, so long as (A) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation, and (B) such entity’s net worth after such acquisition is not
less than the net worth of Tenant as of the date hereof; or (iii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s net worth after such acquisition is not less
than the net worth of Tenant as of the date hereof (each of which is hereinafter
referred to as a “Permitted Transfer”), which in all events will not require
Landlord’s consent, Tenant shall not, without the prior written consent of
Landlord, which will not be unreasonably withheld, conditioned or delayed with
respect to an assignment (other than a collateral assignment) or sublease,
(1) advertise that any portion of the Premises is available for lease or cause
or allow any such advertisement, (2) assign, transfer, or encumber this Lease or
any estate or interest herein, whether directly or by operation of law,
(3) permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization; (4) sublet any portion of the Premises, or (5) grant
any license, concession, or other right of occupancy of any portion of the
Premises (any of the events listed in items (1) through (5) being a “Transfer”).
If Tenant requests Landlord’s consent to a Transfer, then Tenant shall provide
Landlord with a written description of all terms and conditions of the proposed
Transfer, copies of the proposed documentation, and the following information
about the proposed transferee: name and address; reasonably satisfactory
information about its business and business history; its proposed use of the
Premises; banking, financial, and other credit information; and general
references sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. In the event Landlord does not approve or deny
Tenant’s request within fifteen (15) days after Tenant delivers the foregoing
information to Landlord, Landlord shall be deemed to have approved such
requested Transfer. Tenant shall reimburse Landlord for its reasonable
attorneys’ fees and other expenses (up to $1,000.00 per proposed or actual
Transfer)

 

7



--------------------------------------------------------------------------------

incurred in connection with considering any request for its consent to a
Transfer. If Landlord consents to a proposed Transfer, then the proposed
transferee shall deliver to Landlord a written agreement whereby it expressly
assumes the Tenant’s obligations hereunder (however, any transferee of less than
all of the space in the Premises shall be liable only for obligations under this
Lease that are properly allocable to the space subject to the Transfer, and only
to the extent of the rent it has agreed to pay Tenant therefor). Landlord’s
consent to a Transfer shall not release Tenant from performing its obligations
under this Lease, but rather Tenant and its transferee shall be jointly and
severally liable therefor. Landlord’s consent to any Transfer shall not waive
Landlord’s rights as to any subsequent Transfers. If an Event of Default occurs
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Tenant’s rent
obligations under this Lease. Tenant authorizes its transferees to make payments
of rent directly to Landlord upon receipt of notice from Landlord to do so.

(b) Landlord may, within 30 days after submission of Tenant’s written request
for Landlord’s consent to a Transfer, cancel this Lease (or, as to a subletting,
cancel as to the portion of the Premises proposed to be sublet) as of the date
the proposed Transfer was to be effective. If Landlord cancels this Lease as to
any portion of the Premises, then this Lease shall cease for such portion of the
Premises and Tenant shall pay to Landlord all rent accrued through the
cancellation date relating to the portion of the Premises covered by the
proposed Transfer. Thereafter, Landlord may lease such portion of the Premises
to the prospective transferee (or to any other person) without liability to
Tenant. Notwithstanding the foregoing, Landlord shall not be entitled to
exercise the foregoing cancellation right in connection with (i) a Permitted
Transfer or (ii) a sublease of all or any portion of the Premises for a term
which is less than ninety percent (90%) of the remaining Term of this Lease.

(c) Tenant hereby assigns, transfers and conveys one-half of all consideration
received by Tenant under any Transfer, which are in excess of the rents payable
by Tenant under this Lease and the reasonable costs incurred by Tenant in
connection with such reletting. Tenant shall hold such amounts in trust for
Landlord and pay them to Landlord within ten days after receipt.

 

15. CONDEMNATION

If any portion of the Premises or more than 50% of the Building and Land in
which the Premises is located is taken for any public or quasi-public use by
right of eminent domain or private purchase in lieu thereof (a “Taking”), and
the Taking prevents or materially interferes with the use of the Premises for
the purpose for which they were leased to Tenant, either party may terminate
this Lease by delivering to the other written notice thereof within 30 days
after the Taking, in which case rent shall be abated during the unexpired
portion of the Term, effective on the date of such Taking. If (a) less than 50%
of the Building and Land in which the Premises is located are subject to a
Taking or (b) any portion of the Premises or more than 50% of the Building and
Land in which the Premises is located are subject to a Taking, but the Taking
does not prevent or materially interfere with the use of the Premises for the
purpose for which they were leased to Tenant, then neither party may terminate
this Lease, but the rent payable during the unexpired portion of the Term shall
be reduced to such extent as may be fair and reasonable under the circumstances.
All compensation awarded for any Taking shall be the property of Landlord, and
Tenant assigns any interest it may have in any such award to Landlord; however,
Landlord shall have no interest in any award made to Tenant for loss of business
or goodwill or for the taking of Tenant’s trade fixtures, the cost of relocating
Tenant and/or disruption of Tenant’s business, if a separate award for such
items is made to Tenant.

 

16. SURRENDER OF PREMISES, HOLDING OVER

(a) No act by Landlord shall be an acceptance of a surrender of the Premises,
and no agreement to accept a surrender of the Premises shall be valid unless it
is in writing and signed by Landlord. At the end of the Term or the termination
of Tenant’s right to possess the Premises, Tenant shall (1) deliver to Landlord
the Premises with all improvements located thereon in good repair and condition,
reasonable wear and tear (subject however to Tenant’s maintenance obligations)
excepted, and with the HVAC System and hot water equipment, light and light
fixtures (including ballasts), and overhead doors and related equipment in good
working order, reasonable wear and tear excepted, (2) deliver to Landlord all
keys to the Premises, and (3) remove all signage placed on the Premises, the
Building, or the Land by or at Tenant’s request. All fixtures, alterations,
additions, and improvements (whether temporary or permanent) shall be Landlord’s
property and shall remain on the Premises except as provided in the next two
sentences, and (4) deliver the Premises in the condition set forth on Exhibit E
attached hereto. Provided that Tenant has performed all of its obligations
hereunder, Tenant may remove all unattached trade fixtures, furniture, and
personal property placed in the Premises by Tenant (but Tenant shall not remove
any such item which was paid for, in whole or in part, by Landlord).
Additionally, Tenant shall remove such alterations, additions, improvements,
fixtures, equipment, wiring, furniture, and other property as Landlord may
request, provided such request is made within thirty (30) days after the end of
the Term and provided that the installation or construction of the applicable
alteration, improvement, additions, fixture or wiring was not consented to by
Landlord in writing (unless at the time of consent, Landlord informed Tenant
that such item would need to be removed upon expiration of the Lease). All items
not so removed shall, at the option of Landlord, be deemed abandoned by Tenant
and may be appropriated, sold, stored, destroyed, or otherwise disposed of by
Landlord without notice to Tenant and without any obligation to account for such
items and Tenant shall pay for the costs incurred by Landlord in connection
therewith. All work required of Tenant under this Section 16 shall be
coordinated with Landlord and be done in a good and workmanlike manner, in
accordance with all Laws, and so as not to damage the Building or unreasonably
interfere with other tenants’ use of their premises. Tenant shall, at its
expense, repair all damage caused by any work performed by Tenant under this
Section 16.

 

8



--------------------------------------------------------------------------------

(b) If Tenant fails to vacate the Premises at the end of the Term, then Tenant
shall be a Tenant at will and Tenant shall pay, in addition to the other rent
due hereunder, a daily rental equal to 150% of all daily rental payable during
the last month of the Term. Additionally, Tenant shall defend, indemnify, and
hold harmless Landlord from any damage, liability and expense (including
attorneys’ fees and expenses) incurred because of such holding over. No payments
of money by Tenant to Landlord after the Term shall reinstate, continue or
extend the Term, and no extension of this Term shall be valid unless it is in
writing and signed by Landlord and Tenant.

 

17. QUIET ENJOYMENT

Provided Tenant has fully performed its obligations under this Lease, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term, without
hindrance from Landlord or any party claiming by, through, or under Landlord,
but not otherwise. Landlord will use reasonable efforts not to unreasonably
interfere with Tenant’s use of or access to the Premises in connection with the
construction of the remainder of the Project.

 

18. EVENT OF DEFAULT

Each of the following events shall constitute an “Event of Default” under this
Lease:

(a) With respect to the first two (2) payments not made when due in any
consecutive twelve (12) month period, Tenant fails to pay any rent when due or
any payment or reimbursement required hereunder when due, and in either case
such failure continues for a period of five (5) days after written notice from
Landlord that such payment was due. With respect to any other rent or other
payment or reimbursement required hereunder, Tenant fails to make such payment
within five (5) days after the date on which such payment was due.

(b) The filing of a petition by or against Tenant or any guarantor of Tenant’s
obligations hereunder (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any debtor relief Law; (3) for the appointment of a
liquidator, receiver, trustee, custodian, or similar official for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
or (4) for reorganization or modification of Tenant’s capital structure
(however, if any such petition is filed against Tenant, then the filing of such
petition shall not constitute an Event of Default, unless it is not dismissed
within sixty (60) days after the filing thereof).

(c) Intentionally deleted.

(d) Tenant fails to discharge any lien placed upon the Premises in violation of
Section 22 within thirty (30) days after any such lien or encumbrance is filed
against the Premises.

(e) Tenant fails to comply with any term, provision or covenant of this Lease
(other than those listed in this Section 18), and such failure continues for
thirty (30) days after written notice thereof to Tenant.

In the event Tenant fails to take possession of and occupy the Premises within
thirty (30) days following the Commencement Date or if Tenant vacates all or
substantially all of the Premises for any period of sixty (60) or more
consecutive days (other than a vacancy due to a casualty or condemnation or a
vacancy for which Tenant is expressly entitled to abatement of rent under this
Lease), Tenant shall notify Landlord of such vacation and Tenant shall keep all
Building systems in the Premises operating at levels necessary to prevent damage
to the Building or the Building systems, as reasonably determined by Landlord.
Further, in the event Tenant vacates all or substantially all of the Premises
for any period of ninety (90) or more consecutive days, including failure to
occupy the Premises for ninety (90) days after the Commencement Date (other than
a vacancy due to a casualty, condemnation, or a vacancy for which Tenant is
expressly entitled to abatement of rent under this Lease), such vacancy shall
not be a default hereunder, however, in such event Landlord shall have the
right, but not the obligation, to terminate this Lease by delivering written
notice of termination to Tenant prior to the date that Tenant occupies or
re-occupies all or substantially all of the Premises.

 

19. REMEDIES

(a) Upon any Event of Default, Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by Law, take any of the following
actions:

(1) Terminate this Lease by giving Tenant written notice thereof; in which
event, Tenant shall pay to Landlord the sum of (A) all rent accrued hereunder
through the date of termination, (B) all amounts due under Section 19(b), and
(C) an amount equal to (i) the total rent that Tenant would have been required
to pay for the remainder of the Term discounted to present value at a per annum
rate equal to the rate of interest set forth for 26-week U.S. governmental bills
sold at a discount from face value in units of $10,000 to $1,000,000 as
published on the date this Lease is terminated by The Wall Street Journal,
Southwest Edition, in its listing of “Money Rates” under the heading “Treasury
Bills” (or, if no such rate is published, the “Discount Rate” as published on
such date under the “Money Rates” listing), minus (ii) the then present fair
rental value of the Premises for such period, similarly discounted; or

 

9



--------------------------------------------------------------------------------

(2) Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (A) all rent and other amounts accrued hereunder to the date of
termination of possession, (B) all amounts due from time to time under
Section 19(b), and (C) all rent and other sums required hereunder to be paid by
Tenant during the remainder of the Term, diminished by any net sums thereafter
received by Landlord through reletting the Premises during such period. To the
extent required by Law, Landlord shall use commercially reasonable efforts to
mitigate damages; provided, however, Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or to collect rent due for a reletting. Tenant shall not be
entitled to the excess of any consideration obtained by reletting over the rent
due hereunder. Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring action against Tenant to collect amounts due by Tenant, without the
necessity of Landlord’s waiting until the expiration of the Term. Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this Lease, all actions taken by Landlord to exclude or dispossess
Tenant of the Premises shall be deemed to be taken under this Section 19(a)(2).
If Landlord elects to proceed under this Section 19(a)(2), it may at any time
elect to terminate this Lease under Section 19(a).

Additionally, without notice, Landlord may alter locks or other security devices
at the Premises to deprive Tenant of access thereto, and Landlord shall not be
required to provide a new key or right of access to Tenant.

(b) Tenant shall pay to Landlord all costs incurred by Landlord (including court
costs and reasonable attorneys’ fees and expenses) in (1) obtaining possession
of the Premises, (2) removing and storing Tenant’s or any other occupant’s
property, (3) repairing, restoring, altering, remodeling, or otherwise putting
the Premises into condition reasonably acceptable to a new tenant, (4) if Tenant
is dispossessed of the Premises and this Lease is not terminated, reletting all
or any part of the Premises (including brokerage commissions, cost of tenant
finish work, and other costs incidental to such reletting), (5) performing
Tenant’s obligations which Tenant failed to perform, and (6) enforcing, or
advising Landlord of; its rights, remedies, and recourses. Landlord’s acceptance
of rent following an Event of Default shall not waive Landlord’s rights
regarding such Event of Default. Landlord’s receipt of rent with knowledge of
any default by Tenant hereunder shall not be a waiver of such default, and no
waiver by Landlord of any provision of this Lease shall be deemed to have been
made unless set forth in writing and signed by Landlord. No waiver by Landlord
of any violation or breach of any of the terms contained herein shall waive
Landlord’s rights regarding any future violation of such term or violation of
any other term. If Landlord repossesses the Premises pursuant to the authority
herein granted, then Landlord shall have the right to (A) keep in place and use
or (B) remove and store, at Tenant’s expense, all of the furniture, fixtures,
equipment and other property in the Premises, including that which is owned by
or leased to Tenant at all times before any foreclosure thereon by Landlord or
repossession thereof by any lessor thereof or third party having a lien thereon.
Landlord may relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person (a “Claimant”) who presents
to Landlord a copy of any instrument represented by Claimant to have been
executed by Tenant (or any predecessor of Tenant) granting Claimant the right
under various circumstances to take possession of such furniture, fixtures,
equipment or other property, without the necessity on the part of Landlord to
inquire into the authenticity or legality of the instrument. Landlord may, at
its option and without prejudice to or waiver of any rights it may have,
(i) escort Tenant to the Premises to retrieve any personal belongings of Tenant
and/or its employees or (ii) obtain a list from Tenant of the personal property
of Tenant and/or its employees, and make such property available to Tenant
and/or Tenant’s employees; however, Tenant first shall pay in cash all costs and
estimated expenses to be incurred in connection with the removal of such
property and making it available. The rights of Landlord herein stated are in
addition to any and all other rights that Landlord has or may hereafter have at
law or in equity, and Tenant agrees that the rights herein granted Landlord are
commercially reasonable.

 

20. LANDLORD’S DEFAULT

If Landlord fails to perform any of its obligations hereunder within 30 days
after written notice from Tenant specifying such failure, Tenant’s exclusive
remedy shall be an action for damages. Unless Landlord fails to so cure such
default after such notice, Tenant shall not have any remedy or cause of action
by reason thereof. Liability of Landlord to Tenant for any default by Landlord,
shall be limited to actual, direct, but not consequential, damages therefor and
shall be recoverable only from the interest of Landlord in the Building and the
Land, and neither Landlord nor Landlord’s owners shall have any personal
liability therefor. Notwithstanding anything to the contrary set forth herein,
in the event Tenant obtains a final, non-appealable judgment against Landlord
either (i) for costs incurred to cure Landlord’s failure to perform any repair
or maintenance obligation hereunder with respect to the Premises or the
Building, or (ii) for costs incurred to perform any remediation or alterations
with respect to the Premises or the Building required as a result of Landlord’s
breach of a representation or warranty hereunder with respect to condition of
the Premises, and at the time the judgment is entered, Landlord does not have
enough equity in the Building and the Land to satisfy the judgment (the positive
difference between the amount of the judgment and the equity, the “Deficiency”),
then Tenant shall be entitled to off-set against Base Rent the amount of such
Deficiency until the same has been satisfied.

 

21. MORTGAGES

(a) This Lease shall be subordinate to any deed of trust, mortgage or other
security instrument (a “Mortgage”) and any ground lease, master lease, or
primary lease (a “Primary Lease”) that now or hereafter covers any portion of
the Premises (the mortgagee under any Mortgage or the lessor under any Primary
Lease is referred to herein as “Landlord’s Mortgagee”) and to increases,
renewals, modifications, consolidations, replacements, and extensions thereof;
provided that the foregoing subordination in respect of any Mortgage placed on
the Premises after the date hereof shall not become effective until and unless
the holder of such

 

10



--------------------------------------------------------------------------------

Mortgage delivers to Tenant a non-disturbance agreement in form reasonably
acceptable to Landlord, Tenant and such holder (which may include Tenant’s
agreement to attorn to such Landlord’s Mortgagee) permitting Tenant, if Tenant
is not then in default under, or in breach of any provision of, this Lease, to
remain in occupancy of the Premises in the event of a foreclosure of any such
Mortgage. However, any Landlord’s Mortgagee may elect to subordinate its
Mortgage or Primary Lease (as the case may be) to this Lease by delivering
written notice thereof to Tenant. The provisions of this Section 21(a) shall be
self-operative, and no further instrument shall be required to effect such
subordination; however, Landlord shall deliver to Tenant, and Tenant shall
execute from time to time within ten days after delivery thereof to Tenant, an
instrument from each Landlord’s Mortgagee evidencing the subordination of this
Lease to any such Mortgage or Primary Lease (which instrument shall include a
commercially reasonable non-disturbance provision in favor of Tenant and shall
be on Landlord’s Mortgagee’s standard form). Landlord shall use commercially
reasonable efforts to deliver to Tenant a subordination, non-disturbance and
attornment agreement from the existing Landlord’s Mortgagee in favor of Tenant
on such mortgagee’s standard form, with such changes as are reasonably requested
by Tenant (“SNDA”), prior to June 12, 2008. In the event Landlord fails to
deliver the SNDA by June 12, 2008, Tenant, as Tenant’s sole and exclusive
remedy, shall have the right to terminate this Lease by delivering written
notice to Landlord on or before June 13, 2008 and prior to Landlord’s delivery
of such SNDA. Tenant agrees to execute such fully executed SNDA upon request of
Landlord.

(b) Tenant shall attorn to any party succeeding to Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, upon such party’s request, and
shall execute such agreements confirming such attornment as such party may
reasonably request. Tenant shall not seek to enforce any remedy it may have for
any default on the part of Landlord without first giving written notice by
certified mail, return receipt requested, specifying the default in reasonable
detail to any Landlord’s Mortgagee whose address has been given to Tenant, and
affording such Landlord’s Mortgagee a reasonable opportunity to perform
Landlord’s obligations hereunder.

(c) Notwithstanding any such attornment or subordination of a Mortgage or
Primary Lease to this Lease, the Landlord’s Mortgagee shall not be liable for
any acts of any previous landlord, shall not be obligated to install the Initial
Improvements and shall not be bound by any amendment to which it did not consent
in writing nor any payment of rent made more than one month in advance.

 

22. ENCUMBRANCES

Tenant has no authority, express or implied, to create or place any lien or
encumbrance of any kind or nature whatsoever upon, or in any manner to bind
Landlord’s property or the interest of Landlord or Tenant in the Premises or to
charge the rent for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs. Landlord shall promptly deliver to Tenant copies of any notices of
mechanics liens received by Landlord. Tenant shall pay or cause to be paid all
sums due for any labor performed or materials furnished in connection with any
work performed on the Premises by or at the request of Tenant within thirty
(30) days after the filing of any such lien, unless Tenant is validly contesting
the lien in good faith and provides to Landlord a bond in the amount of 150% of
the claim or provides other security reasonably acceptable to Landlord. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises.

 

23. MISCELLANEOUS

(a) Words of any gender used in this Lease shall include any other gender, and
words in the singular shall include the plural, unless the context otherwise
requires. The captions inserted in this Lease are for convenience only and in no
way affect the interpretation of this Lease. The following terms shall have the
following meanings: “Laws” shall mean all federal, state, and local laws, rules,
and regulations; all court orders, governmental directives, and governmental
orders; and all restrictive covenants affecting the Project, and “Law” shall
mean any of the foregoing; “affiliate” shall mean any person or entity which,
directly or indirectly, controls, is controlled by, or is under common control
with the party in question; “Tenant Party” shall include Tenant, any assignees
claiming by, through, or under Tenant, any subtenants claiming by, through, or
under Tenant, and any of their respective agents, contractors, employees, and
invitees; and “including” shall mean including, without limitation. The normal
rule of construction that any ambiguities be resolved against the drafting party
shall not apply to the interpretation of this Lease or any exhibits or
amendments hereto.

(b) The liability of Landlord to Tenant under the terms of this Lease shall be
limited to the interest of Landlord in the Building and the Land, and Landlord
shall not be personally liable for any deficiency. Landlord may transfer and
assign, in whole or in part, its rights and obligations in the Building and
property that are the subject to this Lease, in which case Landlord shall have
no further liability hereunder for any obligations or liabilities accruing after
the date of such transfer. Each party shall furnish to the other, promptly upon
demand, a corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of such party to
enter into this Lease.

(c) Whenever a period of time is herein prescribed for action to be taken by a
party (other than the payment of rent), the party shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of the party in
question.

 

11



--------------------------------------------------------------------------------

(d) Tenant shall, from time to time, but not more than once per calendar year,
within ten days after request of Landlord, deliver to Landlord, or Landlord’s
designee, a copy of the certificate of occupancy for the Premises, financial
statements for itself and any guarantor of its obligations hereunder, and
evidence reasonably satisfactory to Landlord that Tenant has performed its
obligations under this Lease (including evidence of the payment of the Security
Deposit). Tenant shall also, from time to time, within ten days after request of
Landlord, deliver to Landlord, or Landlord’s designee, and an estoppel
certificate stating that this Lease is in full force and effect, the date to
which rent has been paid, the unexpired Term and such other factual matters
pertaining to this Lease as may be requested by Landlord. Tenant’s obligation to
furnish the above-described items in a timely fashion is a material inducement
for Landlord’s execution of this Lease. Within ten days after the request of
Tenant, Landlord will deliver to Tenant an estoppel certificate stating that
this Lease is in full force and effect, that the Tenant is not in default
hereunder to Landlord’s knowledge, the date to which rent has been paid, the
unexpired Term and such other factual matters pertaining to this Lease as may be
requested by Tenant.

(e) This Lease constitutes the entire agreement of the Landlord and Tenant with
respect to the subject matter of this Lease, and contains all of the covenants
and agreements of Landlord and Tenant with respect thereto. Landlord and Tenant
each acknowledge that no representations, inducements, promises or agreements,
oral or written, have been made by Landlord or Tenant, or anyone acting on
behalf of Landlord or Tenant, which are not contained herein, and any prior
agreements, promises, negotiations, or representations not expressly set forth
in this Lease are of no effect. This Lease may not be altered, changed or
amended except by an instrument in writing signed by both parties hereto. This
Lease shall not be effective until an original of this Lease executed by both
Landlord and Tenant is delivered to and accepted by Landlord.

(f) All obligations of Tenant hereunder not fully performed by the end of the
Term shall survive, including, without limitation, all payment obligations with
respect to Operating Expenses and utilities and all obligations concerning the
condition and repair of the Premises. Upon the end of the Term and before Tenant
vacates the Premises, Tenant shall pay to Landlord any amount reasonably
estimated by Landlord as necessary to put the Premises in good condition and
repair, reasonable wear and tear excluded. Tenant shall also, prior to vacating
the Premises, pay to Landlord the amount, as estimated by Landlord, of Tenant’s
obligation hereunder for underpayment of Operating Expenses for the year in
which the Term ends. All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant hereunder, with Tenant being liable for
any additional costs therefor upon demand by Landlord or with any excess to be
returned to Tenant after all such obligations have been determined and satisfied
as the case may be. Any Security Deposit held by Landlord may be credited
against the amount due by Tenant under this Section 23(f).

(g) If any provision of this Lease is illegal, invalid or unenforceable, then
the remainder of this Lease shall not be affected thereby, and in lieu of each
such provision, there shall be added, as a part of this Lease, a provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.

(h) All references in this Lease to “the date hereof” or similar references
shall be deemed to refer to the last date, in point of time, on which all
parties hereto have executed this Lease.

(i) Landlord and Tenant each warrant to the other that it has not dealt with any
broker or agent in connection with this Lease, other than HPI Real Estate, Inc.
and HPI Corporate Services, Inc. (collectively, the “Brokers”). Tenant and
Landlord shall each indemnify the other against all costs, attorneys’ fees, and
other liabilities for commissions or other compensation claimed by any broker or
agent (other than the Brokers) claiming the same by, through, or under the
indemnifying party. Landlord shall pay commissions to the Brokers pursuant to
separate written agreements between Landlord and the Brokers.

(j) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of a notice specifying an individual
at a specific address within the continental United States for the receipt of
notices and payments to Tenant. If and when included within the term “Landlord,”
as used in this instrument, there is more than one person, firm or corporation,
all shall jointly arrange among themselves for their joint execution of a notice
specifying an individual at a specific address within the continental United
States for the receipt of notices and payments to Landlord. All parties included
within the terms “Landlord” and “Tenant,” respectively, shall be bound by
notices given in accordance with the provisions of Section 24 to the same effect
as if each had received such notice.

(k) The terms and conditions of this Lease are confidential and Tenant and
Landlord shall not disclose the terms of this Lease to any third party, other
than to such party’s agents, investors, prospective investors, lenders,
prospective lenders or a prospective purchaser of the Project, except as may be
required by law or to enforce its rights hereunder. Notwithstanding anything to
the contrary set forth above, in the event Tenant is required to attach a copy
of this Lease to its SEC filing, the agreements regarding non-disclosure set
forth in this Section 23(k) shall terminate. Further, to the extent Tenant is
required by applicable law to disclose any terms set forth in this Lease, any
information disclosed by Tenant in an SEC filing shall not be subject to such
confidentiality requirement.

(1) Tenant shall pay interest on all past-due rent from the date due until paid
at the maximum lawful rate. In no event, however, shall the charges permitted
under this Section 23(1) or elsewhere in this Lease, to the extent they are
considered to be interest under applicable Law, exceed the maximum lawful rate
of interest.

(m) Intentionally deleted.

 

12



--------------------------------------------------------------------------------

(n) THIS LEASE WILL BE GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

(o) Landlord and Tenant agree that each provision of this Lease for determining
charges, amounts and additional rent payments by Tenant (including without
limitation, Sections 2 and 3 of this Lease) is commercially reasonable, and as
to each such charge or amount, constitutes a “method by which the charge is to
be computed” for purposes of Section 93.012 (Assessment of Charges) of the Texas
Property Code, as such section now exists or as it may be hereafter amended or
succeeded.

(p) TENANT ACKNOWLEDGES THAT THE TEXAS DECEPTIVE TRADE PRACTICES – CONSUMER
PROTECTION ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE,
A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS (THE “DTPA”), DOES NOT
APPLY TO THIS LEASE BECAUSE THE TOTAL CONSIDERATION PAYABLE UNDER THIS LEASE
EXCEEDS $500,000.00 AND THIS LEASE DOES NOT INVOLVE TENANT’S RESIDENCE. THE
FOREGOING SHALL NOT BE DEEMED TO PRECLUDE LANDLORD FROM CLAIMING ON ANY OTHER
BASIS THAT THE DTPA DOES NOT APPLY TO THIS LEASE.

 

24. NOTICES

Each provision of this instrument or of any applicable Laws and other
requirements with reference to the sending, mailing or delivering of notice or
the making of any payment hereunder shall be deemed to be complied with when and
if the following steps are taken.

(a) All rent shall be payable to Landlord at the address for Landlord set forth
in Section 2(d) above or at such other address as Landlord may specify from time
to time by written notice delivered in accordance herewith. Tenant’s obligation
to pay rent shall not be deemed satisfied until such rent has been actually
received by Landlord.

(b) All payments required to be made by Landlord to Tenant hereunder shall be
payable to Tenant at the address set forth below, or at such other address
within the continental United States as Tenant may specify from time to time by
written notice delivered in accordance herewith.

(c) Any written notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered upon the earlier to occur of
(1) tender of delivery (in the case of a hand-delivered notice), (2) deposit in
the United States Mail, postage prepaid, Certified Mail, or (3) receipt by
facsimile transmission, in each case, addressed to the parties hereto at the
respective addresses set out below, or at such other address as they have
theretofore specified by written notice delivered in accordance herewith. If
Landlord has attempted to deliver notice to Tenant at Tenant’s address reflected
on Landlord’s books but such notice was returned or acceptance thereof was
refused, then Landlord may post such notice in or on the Premises, which notice
shall be deemed delivered to Tenant upon the posting thereof.

 

25. HAZARDOUS WASTE

The term “Hazardous Substances,” as used in this Lease shall mean pollutants,
contaminants, toxic or hazardous wastes, or any other substances, the removal of
which is required or the use of which is restricted, prohibited or penalized by
any “Environmental Law,” which term shall mean any Law relating to health,
pollution, or protection of the environment. Tenant hereby agrees that (a) no
activity will be conducted on the Premises that will produce any Hazardous
Substances, except for such activities that are part of the ordinary course of
Tenant’s business activities (the “Permitted Activities”) provided such
Permitted Activities are conducted in accordance with all Environmental Laws and
have been approved in advance in writing by Landlord; (b) the Premises will not
be used in any manner for the storage of any Hazardous Substances except for any
temporary storage of such materials that are used in the ordinary course of
Tenant’s business (the “Permitted Materials”) provided such Permitted Materials
are properly stored in a manner and location satisfying all Environmental Laws
and approved in advance in writing by Landlord; (c) no portion of the Premises
will be used as a landfill or a dump; (d) Tenant will not install any
underground tanks of any type; (e) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (f) Tenant will
not permit any Hazardous Substances to be brought onto the Premises, except for
the Permitted Materials, and if so brought or found located thereon, the same
shall be immediately removed by Tenant, with proper disposal, and all required
cleanup procedures shall be diligently undertaken pursuant to all Environmental
Laws; (g) Tenant will maintain on the Premises a list of all materials stored at
the Premises for which a material safety data sheet (an “MSDS”) was issued by
the producers or manufacturers thereof, together with copies of the MSDS’s for
such materials, and shall deliver such list and MSDS copies to Landlord upon
Landlord’s request therefor; and (h) Tenant shall remove all Permitted Materials
from the Premises in a manner acceptable to Landlord before Tenant’s right to
possess the Premises is terminated. If at any time during or after the Term, the
Premises are found to be so contaminated or subject to such conditions and such
contamination and conditions are caused by Tenant or Tenant’s agents, employees,
invitees or contractors, Tenant shall defend, indemnify and hold Landlord
harmless from all claims, demands, actions, liabilities, costs, expenses,
damages and obligations of any nature arising from or as a result of the use of
the Premises by Tenant, except to the extent any conditions or contamination are
caused by Landlord. The foregoing indemnity shall survive termination or
expiration of this Lease. Unless expressly identified on an addendum to this
Lease, as of the date hereof there are no “Permitted Activities” or “Permitted
Materials” for purposes of the foregoing provision and none shall exist unless
and until approved in writing by the Landlord. Landlord may enter the Premises
and conduct environmental inspections and tests therein as it

 

13



--------------------------------------------------------------------------------

may reasonably require from time to time, provided that Landlord shall use
reasonable efforts to minimize the interference with Tenant’s business. Such
inspections and tests shall be conducted at Landlord’s expense, unless they
reveal the presence of Hazardous Substances caused by Tenant or Tenant’s agents,
employees, invitees or contractors (other than Permitted Materials or those
placed in the Premises by Landlord) or that Tenant has not complied with the
requirements set forth in this Section 25, in which case Tenant shall reimburse
Landlord for the cost thereof within ten days after Landlord’s request therefor.

Landlord warrants and represents to Tenant that, to the best of Landlord’s
actual current knowledge, as of the date of this Lease, based solely on the
Phase I Environmental Site Assessment prepared by Terracon as Project
No. 96077005, dated January 26, 2007 (the “Report”) there are no Hazardous
Substances in the Premises in violation of applicable Environmental Laws, except
as otherwise may be set forth in the Report. Further, Landlord represents that
to Landlord’s actual knowledge, the building materials used to construct the
Premises do not contain any Hazardous Substances in violation of applicable
Environmental Laws. If the representations and warranties set forth in this
paragraph are incorrect or breached, Landlord shall indemnify and hold Tenant
and Tenant’s officers, directors, stockholders, employees and agents harmless
from and against all costs, liabilities and damages (including without
limitation, reasonable attorneys’ fees), incurred by Tenant or its officers,
directors, stockholders, employees or agents as a result of such
misrepresentation or breach.

In the event the Premises contain Hazardous Substances in violation of
applicable Environmental Laws on the Commencement Date or in the event the
Premises contain asbestos or asbestos containing material on the Commencement
Date, and in either event, the same were not introduced by Tenant or its agents,
employees, contractors or invitees, Landlord shall, as Tenant’s sole and
exclusive remedy, at Landlord’s sole cost and expense, cause such Hazardous
Substances, including asbestos and asbestos containing materials, to be removed
or otherwise remediated in compliance with applicable Environmental Laws.

 

26. LANDLORD’S LIEN Intentionally deleted.

 

27. COMPLIANCE WITH LAWS

Landlord represents and warrants to Tenant that the Premises, the Building and
the Project are built in a good and workmanlike manner and are in compliance
with all applicable Laws in existence as of the date of this Lease. If at any
time during the Term, the Common Areas of the Project or the structure of the
Building shall fail to comply with any Laws and such failure is not caused by
Tenant or Tenant’s agents, employees, invitees or contractors, Landlord shall
(subject to the reimbursement of such costs on the terms and subject to the
limitations of this Lease) take such action is connection therewith as may be
(and within the time frame) required by Law to cause the same to comply.

TENANT ACKNOWLEDGES THAT UPON OCCUPANCY OF THE PREMISES (1) IT HAS INSPECTED AND
ACCEPTS THE PREMISES IN AN “AS IS, WHERE IS” CONDITION, (2) THE BUILDING’S
IMPROVEMENTS ARE SUITABLE FOR THE PURPOSE FOR WHICH THE PREMISES ARE LEASED AND
LANDLORD HAS MADE NO WARRANTY REPRESENTATION, COVENANT, OR AGREEMENT WITH
RESPECT TO THE MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
PREMISES, (3) THE PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO
REPRESENTATIONS AS TO THE REPAIR OF THE PREMISES, NOR PROMISES TO ALTER, REMODEL
OR IMPROVE THE PREMISES HAVE BEEN MADE BY LANDLORD (UNLESS AND EXCEPT AS MAY BE
SET FORTH IN EXHIBIT B ATTACHED TO THIS LEASE, OR AS IS OTHERWISE EXPRESSLY SET
FORTH IN THIS LEASE), AND (5) NO WARRANTIES, EXPRESS OR IMPLIED, ARE MADE
REGARDING THE CONDITION OR SUITABILITY OF THE PREMISES ON THE COMMENCEMENT DATE
(UNLESS AND EXCEPT AS MAY BE EXPRESSLY SET FORTH IN EXHIBIT B ATTACHED TO THIS
LEASE, OR AS IS OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE). FURTHER, TO THE
EXTENT PERMITTED BY LAW, TENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY OR
OTHER IMPLIED WARRANTIES THAT LANDLORD WILL MAINTAIN OR REPAIR THE PREMISES OR
ITS APPURTENANCES EXCEPT AS MAY BE CLEARLY AND EXPRESSLY PROVIDED IN THIS LEASE.

[Signatures on following page]

 

14



--------------------------------------------------------------------------------

Executed by Landlord on the      day of             ,         .

 

LANDLORD:

HEP DAVIS SPRING, L.P.,

a Texas limited partnership

By:  

IND-HP GP, Inc.,

a Texas corporation

By:  

 

Name:  

 

Title:  

 

Address:  

C/O HPI Real Estate, Inc.

 

3600 North Capital of Texas Highway Building B, Suite 250

Austin, Texas 78746

Telephone:  

(512) 835-4455

Telecopy:  

(512) 835-1222

Executed by Tenant on the      day of             ,         .

 

TENANT:

HEALTHTRONICS, INC.,

a Georgia corporation

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

Telephone:  

 

Telecopy:  

 

Taxpayer ID #  

 

OR   Social Security #  

 

 

EXHIBIT A

   Description of Premises and Floor Plan

EXHIBIT A-l

   Project

EXHIBIT B

   Work Letter

EXHIBIT C

   Notice of Commencement

EXHIBIT D

   Signage Specifications

EXHIBIT E

   Surrender Conditions

EXHIBIT F

   Intentionally Deleted

EXHIBIT G

   Termination Option

EXHIBIT G-1

   Allowance Amortization Schedule for Termination Option

 

15



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PREMISES AND FLOOR PLAN

 

Legal Description:    Lot 8, Block A, Section 9A Davis Spring Commercial,
recorded in Document No. 199984906 of Williamson County, Texas Premises:   

Davis Spring Corporate Center 3

9825 Spectrum Drive, Suite 300

Austin, Texas 78729

LOGO [g13458image_016.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

PROJECT

 

Legal Description:   

Lot 1, Block A, Section 2 Davis Spring Commercial, recorded in Document
No. 2007071430 of Williamson County, Texas

 

and

 

Lot 8, Block A, Section 9A Davis Spring Commercial, recorded in Document
No. 199984906 of Williamson County, Texas

LOGO [g13458image_017.jpg]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

1. Landlord shall cause to be prepared and submitted to Tenant a complete set of
plans and specifications (the “Plans”) describing the improvements to be made to
the Premises (the “Initial Improvements”). Tenant shall review the Plans and
deliver to Landlord in writing any requested modifications or changes thereto
within a reasonable amount of time after receipt of the same. Landlord shall
then diligently cause to be made those requested modifications and changes to
the Plans which are acceptable to Landlord, and then shall resubmit the Plans to
Tenant. The foregoing process shall be repeated until Landlord and Tenant have
agreed on the Plans. Upon approval of the Plans by Landlord and Tenant, Landlord
shall obtain competitive bids for the Initial Improvements. Landlord shall enter
into a contract for the Initial Improvements with the low bidder unless Tenant
and Landlord agree on another bidder. Notwithstanding anything to the contrary
herein, other than the preparation of the final, approved Plans, as described
herein, Landlord’s obligations under this Exhibit B shall not commence until the
occurrence of either (i) the closing of HPI’s (or its affiliate’s) purchase of
Capital View Center pursuant to the Purchase Agreement (as such transaction is
described in Section 1(b) of the Lease), or (ii) Tenant’s waiver (or deemed
waiver) of its right to terminate the Lease due to the termination of the
Purchase Agreement pursuant to Section 1(b) of the Lease.

2. Upon execution of the construction contract, Landlord shall cause the
contractor to diligently construct the Initial Improvements described on the
Plans, however, if such construction is not substantially completed by August 1,
2008, Landlord shall not be liable for damages therefor and Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant in
a substantially completed condition and (a) Tenant’s obligation to pay Base Rent
and additional rent under Section 2(b) of this Lease shall be waived until the
Commencement Date (as defined in Section 1(b) of this Lease, subject to
Paragraph 5 below). Notwithstanding anything to the contrary set forth in this
Lease, if the Commencement Date has not occurred on or before the Outside
Completion Date (hereinafter defined), Tenant, as its sole and exclusive remedy,
shall be entitled to one (1) day abatement of Base Rent for each day after the
Outside Completion Date that the Commencement Date does not occur. For purposes
hereof, the “Outside Completion Date” shall mean the date which is three and
one-half (3.5) months after the later to occur of (i) Landlord’s receipt of a
building permit for the Initial Improvements and (ii) Tenant’s approval of the
Construction Costs. Landlord and Tenant acknowledge and agree that: (i) the
determination of the Commencement Date shall take into consideration the effect
of any Tenant delays, and (ii) the Outside Completion Date shall be postponed by
the number of days the Commencement Date is delayed due to events of force
majeure.

3. Following final approval of the Plans in accordance with Paragraph 1 above,
Tenant may from time to time make changes to the Plans with Landlord’s prior
written consent, which shall not be unreasonably withheld. Each subsequent
request shall be set forth in a written notice delivered to Landlord, specifying
in detail the requested change. If Tenant requests any such change, then
(1) Tenant shall pay all additional costs in designing and constructing the
Initial Improvement as a result of such changes, with fifty percent (50%) of
such additional costs being paid at the time of the change and the remaining
cost being paid upon substantial completion of the Initial Improvements, (2) all
delays in designing and constructing the Initial Improvements caused by such
changes shall not delay the Commencement Date, and (3) Tenant shall pay to
Landlord the additional costs in designing and constructing the Initial
Improvements that will be caused by such changes in accordance with Paragraph 4
below.

4. Tenant shall pay all costs incurred in designing and constructing the Initial
Improvements (the “Construction Costs”), which costs shall include architectural
fees, engineering fees, and a construction management fee payable to Landlord
equal to three percent (3%) of the Construction Costs. Upon selection of the
contractor for the Initial Improvements, Tenant shall pay to Landlord 50% of the
amount, if any, by which the estimated Construction Costs exceed the Allowance
(as hereinafter defined). If the Initial Improvements will not be substantially
completed before the expiration of the first full calendar month after selection
of the contractor, the remaining portion of such excess shall be payable in
equal monthly installments on the first day each month, beginning the first day
of the second full calendar month after the selection of the contractor and
ending on the substantial completion date. The monthly installments due on the
first day of each month shall equal the remaining portion of such excess divided
by the number of scheduled payment dates (including the substantial completion
date) from the date hereof through the estimated substantial completion date for
the Initial Improvements. Upon substantial completion of the Initial
Improvements and before Tenant occupies the Premises to conduct business
therein, Tenant shall pay to Landlord an amount equal to the Construction Costs
less (A) the amount of payments already made by Tenant, and (B) the amount of
the Allowance. The “Allowance” shall be a sum equal to up to $27.00 per square
foot in the Premises.

If Tenant is not in default at the time Tenant notifies Landlord of its election
to receive the Additional Allowance (hereinafter defined), Tenant shall have the
right to have Landlord pay an additional sum not to exceed $3.00 per square foot
of the Premises toward the Construction Costs, which amount shall be added to
the Allowance (such amount, the “Additional Allowance”). In the event Tenant
elects to receive the Additional Allowance, Tenant shall provide written notice
of such election within thirty (30) days after the cost of the Initial
Improvements under the contract with the general contractor has been approved by
Tenant. In the event Landlord provides any portion of the Additional Allowance,
Base Rent shall be increased by an amount which will fully amortize the actual
Additional Allowance paid by Landlord over the portion of the initial Lease Term
at an interest rate equal to ten percent (10%) per annum, and Landlord and
Tenant shall enter into an amendment of this Lease to reflect such increase in
Base Rent. For purposes of calculating such amortization, the Additional
Allowance applicable to 51,923 square feet of the Premises shall be amortized
over the Term of this Lease, commencing with Month 4 of the Term, and the
Additional Allowance applicable to 4,500 square feet of the Premises shall be
amortized over the Term of this Lease, commencing with Month 13 of the Term.

 

B-1



--------------------------------------------------------------------------------

5. The term “substantial completion” or “substantially completed” shall mean
that, in the opinion of the architect or space planner who prepared the Plans
(the “Design Professional”), Jeb Barmish, Landlord’s construction manager, the
general contractor and Tenant, that the Initial Improvements have been completed
substantially in accordance with the Plans, subject to completion of minor punch
list items. In the event Jeb Barmish, the Design Professional and the general
contractor do not agree with Tenant with respect to the occurrence of
substantial completion, Davis RKP Architects shall be designated as an
independent architect to determine whether substantial completion has occurred,
and such determination shall be binding on Landlord and Tenant. As soon as the
Initial Improvements have been substantially completed, Landlord shall notify
Tenant in writing that the Commencement Date has occurred. Within ten days
thereafter, Tenant shall submit to Landlord in writing a punch list of items
needing completion or correction. Landlord shall use commercially reasonable
efforts to complete such items within 30 days after it receives such notice. If
Tenant or its employees, agents or contractors delay approval of the Plans or
completion of the Initial Improvements, then the Commencement Date shall be the
date that, in the Design Professional’s opinion, substantial completion would
have occurred had such delays not occurred.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF COMMENCEMENT

This Notice of Commencement is delivered as of the      day of             ,
        , by and between HEP DAVIS SPRING, L.P. as Landlord and HEALTHTRONICS,
INC. as Tenant, pursuant to the provisions of Section 1(b) of that certain Lease
Agreement (“Lease”) dated                      covering that certain space in
the Building commonly known as Davis Spring Corporate Center 3. All terms used
herein with initial letter capitalized shall have the meaning assigned to such
terms in the Lease.

W I T N E S S E T H:

 

1. Tenant acknowledges and agrees that it has fully inspected the Premises and,
except for any punchlist items attached hereto, accepts the Premises, and
improvements situated thereon, and that the Premises are suitable for the
purposes for which the same are leased in their present condition.

 

2. The Commencement Date of the Lease is the      day of             ,
20         and the expiration date shall be the      day of             ,
20        .

 

3. The Premises consists of              square feet of area in the Building.

 

4. The Base Rent and Operating Expenses is to be calculated, determined and paid
in the amounts and on the dates provided in Sections 2(a) and 2(b) of the Lease.

 

5. Remittance of the foregoing payments shall be made on the first business day
of each calendar month in accordance with the terms and conditions of the Lease
at                     .

Executed on the      day of             ,         .

 

LANDLORD:     TENANT:

HEP DAVIS SPRING, L.P.,

a Texas limited partnership

   

HEALTHTRONICS, INC.,

a Georgia corporation

By:  

IND-HP GP, Inc.,

a Texas corporation

    By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

SIGNAGE SPECIFICATIONS

[To be inserted]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

SURRENDER CONDITIONS

Upon expiration or earlier termination of this Lease, in addition to the
requirements under the terms the Lease, Tenant shall ensure that:

 

  a. All interior and exterior lights and bulbs are operational.

 

  b. All exhaust, ceiling and overhead fans are operational.

 

  c. Warehouse floor areas are broom swept and clean of all trash and materials.

 

  d. Warehouse floor areas are cleaned of oils, fluids and other foreign
materials.

 

  e. All electrical, plumbing and other utilities which are terminated are
disconnected, capped and/or terminated according to applicable building codes
and all other governmental requirements.

 

  f. All electrical and telecommunications conduit and wiring installed by or
for Tenant specifically for Tenant’s equipment is removed to the originating
panel if Landlord so requires.

 

  g. Overhead interior and exterior doors are operational and in good condition.

 

  h. Any bolts secured to the floor are cut off flush and sealed with epoxy.

 

  i. Warehouse fencing or partitions are removed if Landlord so requires.

 

  j. All furniture, trash and debris are removed.

 

  k. All signs and pictures, posters, signage, stickers and all similar items of
Tenant and any other occupant of the Premises are removed from all walls,
windows, doors and all other interior and exterior surfaces of the Premises and
other locations of the Project.

 

  l. All carpet areas are vacuumed.

 

  m. All uncarpeted office floors are swept, and any excess wax build-up on tile
and vinyl floors is properly removed.

 

  n. All computer cable and conduit installed by or for Tenant is removed to
point of origin.

 

  o. All windows and miscellaneous hardware are operational and in good
condition.

 

  p. All HVAC and mechanical systems and equipment are operational and in good
condition.

 

  q. Ceiling tiles, grid, light lenses, air grills and diffusers are in place
with no holes or stains.

 

  r. There are no broken windows or other glass items.

 

  s. Bathroom walls, floors, and fixtures are clean and in good condition,
reasonable wear and tear excepted.

 

  t. All plumbing fixtures are intact, operational free of leaks and in good
condition, reasonable wear and tear excepted.

 

  u. Intentionally deleted.

 

  v. Walls (internal and external) are clean and any holes are properly and
permanently patched.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

[Intentionally Deleted]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

TERMINATION OPTION

Tenant (but not any assignee or subtenant of Tenant) shall have the one-time
right to terminate this Lease (“Termination Option”), with respect to the entire
Premises only, effective on the last day of the 60th full calendar month of the
Term (the “Accelerated Expiration Date”), if:

(i) No Event of Default exists on the date Tenant provides Landlord with a
Termination Notice (hereinafter defined); and

(ii) No more than twenty-five percent (25%) of the Premises is sublet (other
than a Permitted Transfer) at the time the Termination Notice is delivered; and

(iii) The Lease has not been assigned to any party, other than a Permitted
Transfer; and

(iv) Landlord receives written notice of termination (“Termination Notice”) not
less than one hundred eighty (180) days prior to the Accelerated Expiration
Date.

(b) Tenant, concurrently with its delivery of the Termination Notice to
Landlord, shall pay to Landlord an amount equal to the sum of the unamortized
portion (as of the Accelerated Expiration Date) of all leasing commissions,
tenant improvement allowances (including without limitation the Allowance and
any Additional Allowance) and other costs paid by Landlord in connection with
this Lease plus two (2) month’s gross rent (base rent and operating expenses)
(the “Termination Fee”). The Allowance, any Additional Allowance, and leasing
commissions applicable to 51,923 square feet of the Premises shall be amortized
over the Term of this Lease, commencing with Month 4 of the Term, and the
Allowance, any Additional Allowance, and leasing commissions applicable to 4,500
square feet of the Premises shall be amortized over the Term of this Lease,
commencing with Month 13 of the Term, all as shown on the amortization schedules
attached to this Lease as Exhibit G-1. Tenant shall remain liable for all Base
Rent, operating expenses and other sums due under the Lease up to and including
the Accelerated Expiration Date even though billings for such may occur
subsequent to the Accelerated Expiration Date.

(e) If Tenant, subsequent to providing Landlord with a Termination Notice,
defaults in any of the provisions of this Lease (including, without limitation,
a failure to pay the Termination Fee due hereunder), Landlord, at its option,
may (i) declare Tenant’s exercise of the Termination Option to be null and void,
and any Termination Fee paid to Landlord shall be returned to Tenant, after
first applying such Termination Fee against any past due Rent under the Lease,
or (ii) continue to honor Tenant’s exercise of its Termination Option, in which
case, Tenant shall remain liable for the payment of the Termination Fee and for
all Base Rent, additional rent and other sums due under the Lease up to and
including the Accelerated Expiration Date even though billings for such may
occur subsequent to the Accelerated Expiration Date.

(f) As of the date Tenant provides Landlord with a Termination Notice, any
unexercised rights or options of Tenant to renew the Term of the Lease or to
expand the Premises (whether expansion options, rights of first offer, or other
similar rights), shall immediately be deemed terminated and no longer available
or of any further force or effect.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G-1

AMORTIZATION SCHEDULES FOR TERMINATION OPTION

[To be inserted]

 

G-1